Citation Nr: 0302725	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  95-12 528	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased disability rating for arthritis 
of the cervical spine, currently evaluated as 20 disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from May 1959 to 
April 1961, and from May 1961 to October 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  This case was remanded by the 
Board in October 1997 and November 1999 for further 
development.  Jurisdiction over the case was transferred to 
the RO in Winston-Salem, North Carolina in July 2001.  The 
case was returned to the Board in November 2002.


FINDINGS OF FACT

1.  The veteran perfected an appeal of that portion of a 
November 1994 rating decision that denied entitlement to a 
rating in excess of 10 percent for arthritis of the cervical 
spine.

2.  The evaluation assigned the arthritis of the veteran's 
cervical spine was increased to 20 percent by an April 2002 
VA decision.

2.  On January 23, 2003, prior to the promulgation of a 
decision in the appeal with respect to the veteran's claim, 
the Board received written notification by the veteran 
through his representative that a withdrawal of his appeal is 
requested. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A November 1994 rating decision denied, inter alia, 
entitlement to an increased rating for arthritis of the 
cervical spine, then evaluated as 10 percent disabling.  The 
veteran was notified of the rating decision later in November 
1994, and was provided a statement of the case addressing 
this issue in March 1995.  He perfected his appeal of this 
issue through the submission of a VA Form 9 in April 1995.

In November 1999, the Board remanded the issue of entitlement 
to an increased rating for arthritis of the cervical spine.  
Thereafter an April 2002 VA decision increased the evaluation 
assigned the disability to 20 percent.  In November 2002 the 
veteran was notified that his appeal was being certified and 
transferred to the Board.  On January 23, 2003, before 
promulgation of a decision with respect to the issue on 
appeal, the veteran's representative submitted a facsimile 
statement by the veteran in which he requested that his claim 
be withdrawn; the representative indicated that the veteran 
was satisfied with the current evaluation assigned his 
service-connected arthritis of the cervical spine, and 
requested that the appeal be dismissed pursuant to 38 C.F.R. 
§ 20.204.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2002).  
Withdrawal may be made by the veteran or by his authorized 
representative, except that a representative may not withdraw 
a substantive appeal filed by the veteran personally without 
the express written consent of the veteran.  38 C.F.R. 
§ 20.204(c) (2002).  

Since the veteran has withdrawn his appeal with respect to 
the issue of entitlement to an increased rating for arthritis 
of the cervical spine (the only issue that remained before 
the Board on appeal), there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal; the 
matter is dismissed. 


ORDER

The appeal is dismissed.



		
	MARK F. HALSEY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

